Citation Nr: 0511903	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury identified as commotio retinae with vitreous 
hemorrhage.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1989 until May 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for left leg varicose veins and denied service 
connection for residuals of a left eye injury identified as 
commotio retinae with vitreous hemorrhage, tinnitus, 
bilateral hearing loss, lumbosacral strain, chronic 
headaches, fatigue, gastrointestinal condition and joint and 
muscle pains.  The only issue before the Board is entitlement 
to service connection for residuals of the left eye injury. 


FINDING OF FACT

It is not shown that the veteran currently has any eye 
disability that is a residual of his left eye injury in 
service.  


CONCLUSION OF LAW

Service connection for residuals of a left eye injury 
identified as commotio retinae with vitreous hemorrhage is 
not warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
April 2003 (prior to the rating appealed) did not 
specifically cite the VCAA, but informed him of what type of 
evidence was needed to establish entitlement to the benefit 
sought and of his and VA's responsibilities concerning claims 
development.  The initial rating decision in July 2003 and 
the February 2004 statement of the case (SOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  While the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, the April 2003 letter informed him of 
what type of evidence was needed to establish the claim and 
asked him to submit any such evidence not already of record.  
This was equivalent to advising him to submit everything he 
had pertinent to the claim.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to identify any 
additional evidence pertinent to his claim.  VA also arranged 
for an eye examination in July 2003.  The veteran has not 
identified any evidence pertinent to his claim that remains 
outstanding.  VA's assistance obligations are met.  No 
further assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Service medical records reveal that on entrance examination 
in January 1989, the veteran's near vision was 20/25 
corrected to 20/20 in both eyes and his distant vision was 
20/20.  In October 1989 a propeller flew off of a model plane 
and hit the veteran in the left eye.  Initially this caused 
his vision to become foggy and his visual acuity to recede to 
20/200, however, after some recovery time his vision got much 
better and the fogginess cleared.  An opthomological 
consultation the day after the accident showed a diagnostic 
impression of blunt trauma of the left eye with comotio 
retinae and vitreous hemorrhage.  The veteran was initially 
given 72 hours of bed rest, was apparently prescribed 
prednisone and scopolamine and was seen for follow-up a 
number of times later in October 1989 and then in January 
1990.  At the January 1990 appointment, his eyesight in each 
eye was virtually 20/20 (20/20-1), the diagnostic impression 
was status post left eye trauma and the plan was for follow-
up only on an as needed (PRN) basis.  On May 1990 optometric 
evaluation, the veteran reported that he had started seeing 
flashes of light about five months after his injury and was 
having decreased distance visual acuity.  Distance visual 
acuity was 20/20 uncorrected in the right eye and 20/25 
uncorrected in the left eye.  The assessment was compound 
hypermetropic astigmatism of each eye, no binocular 
dysfunction and probable posterior vitreous detachment of the 
left eye secondary to trauma.  In July 1991, while being seen 
in an optometry clinic for a dilation evaluation, the veteran 
indicated that the flashes were not as frequent as they had 
been.  His distance visual acuity was measured as 20/15/20.  
The diagnostic impression was a normal internal eye exam and 
the veteran was informed that if he saw flashes of light in 
his left eye again, the clinic would do visual field testing.  
He was advised of the importance of having all symptoms he 
might suffer evaluated immediately.  In April 1992, the 
veteran completed a signed statement of option indicating 
that he did not desire to have a separation medical 
examination.  

A July 2003 VA optometric examination showed corrected vision 
in both eyes of 20/20 near and far.  The veteran was not 
experiencing any pain or periods of incapacitation, did not 
have distorted or enlarged images or other visual symptoms, 
and was not receiving any ophthalmologic treatment.  He did 
not have diplopia or visual field deficit, and tonometry was 
17/18.  The diagnosis was commotio retinae with vitreous 
hemorrhage of the left eye in 1989 with no residuals.  

In his September 2003 Notice of Disagreement, the veteran 
related that the propeller that struck his eye broke off from 
a military drone he was flying in the line of duty during war 
games.  He also indicated that he had 20/20 vision before the 
accident but from the time of the injury to the present he 
has had to wear glasses in order to have 20/20 vision.  

In a statement accompanying his February 2004 Form 9, the 
veteran reiterated that he required glasses as a result of 
his injury in service and indicated that he still saw flashes 
of light in his eye in the dark.  He also indicated that his 
prescription had hardly changed in the past 13 years, leading 
him to believe that the vision loss he experienced was 
related to his injury and was not a natural progression. 

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

The threshold matter that must be addressed in any claim 
seeking service connection is whether the claimant actually 
has the claimed disability.  Hickson, supra. See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no 
competent (medical) evidence that the veteran has a current 
disability as a result of his left eye injury in service.  A 
July 2003 VA eye examination, specifically found that there 
were no residuals from the injury; the veteran has not 
submitted any (competent) medical evidence to the contrary.  
While he has alleged that he still sees flashes of light in 
his eye in the dark, he did not volunteer such complaint to 
the VA examiner in July 2003.  He has not reported receiving 
any treatment for his left eye since 1991 (in service), and 
there is no objective evidence that he has suffered from any 
left eye complaints/disability since July 1991.  While he may 
believe that he has residual disability from his left eye 
injury in service, as a layperson he is not competent to 
offer a medical opinion in that regard.  See Espiritu v. 
Derwinski, 2 Vet, App. 492 (1992).     

As there is no competent evidence that the veteran currently 
has a residual disability from his left eye injury in 
service, the threshold requirement for establishing service 
connection, competent evidence of current disability is not 
satisfied.  Consequently, the preponderance of the evidence 
is against the claim, and it must be denied. 

ORDER

Service connection for residuals of a left eye injury 
identified as commotio retinae with vitreous hemorrhage is 
denied.   



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


